Mr. Justice Steele,
dissenting orally:
Mr. Justice Gunter and I dissent from the orders granting supersedeases in the cases against the district attorney, the sheriff, and the coroner, not because it is our opinion that the testimony taken proved that these officers were guilty of fraudulent practices in connection with the election, but because we are of opinion that the cases come within the doctrine announced in The People v. District Court, 29 Colo. 5, where the right of the district judge to appoint a special officer to- advise the grand jury whenever he has reason to believe, from information which he considers reliable, that crimes have been committed and that the officer’s conduct in connection therewith is such that it should be investigated, is expressly affirmed.
The opinion in the prohibition case against Judge Johnson was not submitted to Mr. Justice Gunter and to me until Friday last. It has been modified since. We have not, therefore, had time to prepare an extended dissent. We dissent from the judgment because- we regard the issuance of the writ in this instance as a misuse of the power. This court has held, many times, that it will not take original jurisdiction except where questions publici juris are involved, and where extraordinary and peremptory reasons exist.
We do not regard the questions involved as publici juris, and it is certain that the extraordinary and peremptory reason for issuing** the writ is not disclosed by the record. Although the Tool ease is without precedent, and is not based upon any recognized rule of equity jurisprudence, it is, nevertheless, until reversed, the law of this state. That case de*465dares that it is within the power of a courfof equity to supervise elections by injunction. As the constitution clothes the district court with original jurisdiction of all causes of law and equity, when this court holds that it alone has the power of supervising- elections it arrogates to itself an exclusiveness expressly disavowed in many of its opinions, and assumes a superiority denied it by the constitution.